WOODLEY, Judge.
Appellant was convicted of the offense of possessing whiskey for the purpose of sale in a dry area, and his punishment was assessed by the jury at a fine of $250 and imprisonment in jail for six months.
The state proved that Van Zandt County was a dry area and that appellant was caught in said county in possession of one pint of whiskey.
There was no evidence offered to prove that appellant possessed such whiskey for the purpose of sale, and the amount of whiskey he possessed was not sufficient to raise the presumption that it was possessed for the purpose of sale.
The evidence is insufficient to sustain the conviction, as properly confessed by the state attorney.
The judgment is reversed and the cause is remanded.
Opinion approved by the court.